TEIEA~QD~EYGENEIZIL~~%
        ow TEXAS
Mrs.    Elowaen Merch, R.N., RF          2




              Om t&a otku band, wa flad Article 4J28, Revbod                   Civil
Stututa8, wkiek racds 88 fmllowar

                -Tkdslaw8h8llnotbacaut?udtospplyto
         tha grrtnitous au8bq    of tlr, rick by frbatla, no8 any
         param uusiq     t&c 8ick for kire w& &ea rd k uf
         wa7 u8ume or profasr to prscttcs u a griauk          e*i-
         twod ngistara4 urao.‘!

               Co turn -p.utical nusa- duotos to us Unt tk por-
8on pr*cticlq   luch l p ?ds88ia n d.mB ,?u*e     ie? biTa er colnpa-
ltlan ui eqresal7      ladleda that tbst purr    is ut a graduk
ralfrtprad marso. Onloss PI bch00l fn quc8tion repnbontb itbaLi,
u truhisq persea for gra.&sata codified tqbkred          aarshg, tka
stdutas, AHi&8      4513 and 4322 are not spplicsbl*.   ‘We fiw3 uothbg
tkat lndlcCtr8 t&t tin &g58lhzo      intan&   tht 7,arT board 8hodd
uucfsa    y    cmatrol war 8ucb 8ebaaL

               It k our mplatemtbt        tbqk     7a   raquaat tba diatrtct
orc~stbry*IIEkrL~8~~rc~totJ*uticra
ta prww%t   tba wmhtuuca          aa   opu4tioa    of such rcwol        u   t&a Pet-
lr su   Tr dsing   c o u sa   fa tP u c tic sl NUIU,    a a    Distr ic t Atto r na y ,
County iUtom7      or tha Attony    Cknor8l has no authority to t&o
say action to r a str dn tbs aptdon    of this 8c h r d.




                                  ATTORNEYGENERALOF7EXzS




Mm AW *al                                        M o ?r t8   Hodges
                                                 Aa*istut
APPROVriD   JVL 17.1939
(Zl&aodj w. Ft. Moon
FlMT   ASSUITANT                              APPROVED
ATTORNEY OENSRAL                       OPWt$?l’ZCObt3.4lTTr;e;
                                        By w.LlL,c-